PER CURIAM
Defendant appeals from his conviction for sex abuse in the third degree, ORS 163.415. He assigns error to (1) the denial of his motion for a judgment of acquittal, (2) the denial of his motion for a new trial, (3) the imposition of a compensatory fine, and (4) the imposition of a probation condition that defendant undergo sexual offender treatment. We reject, without discussion, defendant’s first, second, and fourth assignments of error. With respect to the third assignment of error, the state concedes that the record is devoid of any evidence supporting the imposition of a compensatory fine. That concession is well-founded, see State v. Donahue, 165 Or App 143, 995 P2d 1202 (2000); accordingly, we vacate the imposition of the compensatory fine.
Compensatory fine vacated; case remanded for resentencing; otherwise affirmed.